DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-9, and 12-22 are pending in this application.  Claims 3, 4, 10, and 11 have been cancelled.  Claims 1, 2, 5-9, and 12-22 are rejected in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-9, and 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/092380.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention fully encompasses that of Application No. 15/092380.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 2, 5-9, and 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant does not clearly teach what is encompassed by “hot-smoked” with respect to the claimed invention.  A temperature range of 4 to 55°C is not limited to hot smoked.  This temperature range appears to encompass both hot and cold smoked.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kosikowski (Cheese and Fermented Milk Foods) in view of Fessman (US 3462282), Allen (US 3503760), Case et al (http://blog.cheesemaking.com/smoking-your-cheese/), Smoked Cheese (cold smoking), and Cheesy Times for the reasons set forth in rejecting the claims in the last Office action.  
Kosikowski disclose the general process for cheese production comprising subjecting milk, nonfat milk, and/or cream, to the action of a lactic acid-producing bacterial culture; adding at least one clotting enzyme to the ingredients to set them into a semisolid mass; cutting the semisolid mass; stirring the semisolid mass; heating the semisolid mass with continued stirring to cause separation of whey and curd; draining off the whey; matting the curd into a cohesive mass to create a milled curd; allowing the 
The claims appear to differ as to the application of smoke to the cheese curds.
Fessman (US 3462282) disclose the application of smoke to cheese (see entire patent, especially column 2, lines 31-44).
Allen (US 3503760) disclose the application of smoke to a cheese (see entire patent, especially Example IX).
Case (http://blog.cheesemaking.com/smoking-your-cheese/) discloses the application of hardwood smoke (e.g. apple, cherry, maple, pecan, and hickory) to cheese and cheese curds at a cool temperature (see entire document).  Case also discloses smoking at any time in the cheese process (see AT WHAT POINT IS THE CHEESE SMOKED).
Smoked Cheese (cold smoking) discloses the smoking of cheese curds (see entire document).
Cheesy Times discloses the general smoking of cheese (see entire document).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to smoke cheese as taught by Fessman (US 3462282), Allen (US 3503760), Case et al (http://blog.cheesemaking.com/smoking-your-cheese/), Smoked Cheese (cold smoking), and Cheesy Times at any time in the cheese process as taught by Kosikowski in order to obtain a smoked cheese because smoking of cheese products is conventional and well-known in the art.  Applicant is using art-recognized components and process steps in order to obtain no more than expected result.  Once the art has recognized the use of smoke to provide flavor, the use and manipulation of amounts and times would be obvious, expected, and well-within the skill of the art.   
All of the claim limitations, including amounts, times, and equipment, have been considered.  In the absence of a showing of unexpected results, the parameters claimed are deemed to be no more than a matter of choice and at most are considered to be personal preference.

Claims 1, 2, 5-9, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over RU 2124296 in view of SU 1732905.
RU 2124296 teaches a method of producing a block of smoked cheese comprising producing cheese curd by adding to milk a lactic acid-producing bacterial culture, ferment (pepsin or chymosin) and calcium chloride, the curd cutting, setting curds and whey removal, further the made smoking compound is added to the cheese curd, and pressing the cheese curd to form a block of smoked cheese (p. 4-5,7).  RU 102294 discloses that wood smoke produced by hickory, cherry, applewood, maple or mesquite, is known from RU 102294 (claims).
The claims differ in that wood smoke is added to the cheese curd at a ratio of 0.001 to 1 m3 of wood smoke to 1 kg of cheese curd and the wood smoke with the cheese curd is incubated at temperature range of 4°C to 55°C.
SU 1732905 teaches cheese smoking in a smoking chamber (by smoke) at a temperature of 35°C is known (col. 4).
It would have been obvious to a person of ordinary skill in the art to use 35°C as taught by SU 1732905 in that of RU 2124296 because the use of a 35°C temperature to smoke cheese is conventional.
As for the amount of smoke per 1 kg of product, it is noted that the selection and manipulation of this parameter to achieve the required smoked aroma of the product is known and conventional for the skilled person.
As for the feature of smoking time, this feature appears to be no more than optimization by experimentation.  No results are disclosed to provide support for unexpected results.
As to claims 2 and 20 disclosing the uniform smoking of a block of smoked cheese, i.e. the block has smoking aroma within full curd, are known from RU 2124296 (p. 4-5, 7).

Features of claims 5-7, disclosing use of an auger for raw stock stirring, are known from RU 2212151(examples), wherein for one skilled in the art, it is obvious that the auger speed can be variable.
Features of claim 8, disclosing use of a conveying system to place the product before the wood smoke is added, are known from SU 281144 (col. 3-4).
Features of claim 9, disclosing applying a vacuum during the incubating step, are known from RU 2381656 (abstract).
Features of claims 12 and 16, disclosing the block of smoked cheese making by milk subjecting to action of a lactic acid-producing bacterial culture, adding chymosin to form a semisolid mass, cutting and heating the mass, stirring, separating the curd, cutting and salting the curd, separating curd, wherein sheet of formed cheese curd can have weight from 20 kg, are known from SU 1732905 (col. 4).
All of the claim limitations, including amounts, times, and equipment, have been considered.  In the absence of a showing of unexpected results, the parameters claimed are deemed to be no more than a matter of choice and at most are considered to be personal preference.

US 20110151071 and US 20140057027 are cited as of interest to the claimed invention.

Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach that the cheese is aged after hot-smoking.

RU 2124296 teaches a method of producing a block of smoked cheese comprising producing cheese curd by adding to milk a lactic acid-producing bacterial culture, ferment (pepsin or chymosin) and calcium chloride, the curd cutting, setting curds and whey removal, further the made smoking compound is added to the cheese curd, and pressing the cheese curd to form a block of smoked cheese (p. 4-5,7).  RU 102294 discloses that wood smoke produced by hickory, cherry, applewood, maple or mesquite, is known from RU 102294 (claims).  SU 1732905 teaches cheese smoking in a smoking chamber (by smoke) at a temperature of 35°C is known (col. 4).
The prior art teaches the smoking of cheese at different temperatures.  Applicant claims a temperature range of 4 to 55°C which encompasses both cold and hot smoked.  Furthermore, Applicant does not attach criticality to the temperature of the smoking (see paragraph [0023].
declaration submitted  under 37 CFR 1.132 filed January 26, 2021 is insufficient to overcome the rejection of claims 1, 2, 4-9, and 12-22  based upon 35 U.S.C. 103 as set forth in the last Office action because:
1) The declaration is not commensurate in scope with the broadest claims, 
2) The declaration does not compare to or address all of the cited prior art, and 
3) The declaration clearly states on page 3 that the ratio of the smoke to the curds and the 1-600 seconds are result effective variables.

In the absence of a showing of unexpected results, the parameters claimed are deemed to be no more than a matter of choice and at most are considered to be personal preference.  It is noted that the selection and manipulation of the amount of smoke to achieve the required smoked aroma of the product is known and conventional for the skilled person in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
December 2, 2021